        Case 1:14-md-02543-JMF Document 8474 Filed 04/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        )
 IN RE:                                                 )
                                                        )
 GENERAL MOTORS LLC                                     )           No. 14-MD-2543 (JMF)
 IGNITION SWITCH LITIGATION                             )
                                                        )
 This Document Relates to the Plaintiffs in the Actions )           Hon. Jesse M. Furman
 Listed on the Attached Exhibit A                       )
                                                        )


                       STIPULATION OF DISMISSAL WITH PREJUDICE

        The plaintiffs listed on the attached Exhibit A, each by and through their undersigned

counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the

Confidential Master Settlement Agreement entered into by the parties, hereby give notice of the

voluntary dismissal with prejudice of all actions, claims, and causes of action against all General

Motors LLC and all other defendants. The dismissal by each of the plaintiffs listed in Exhibit A

is intended to include the lawsuit identified in Exhibit A as well as any other lawsuit brought

against General Motors LLC and all other defendants by the identified plaintiff related to or arising

out of the same incident or occurrence. Costs taxed as paid.

        Pursuant to the Court’s Order No. 165, the parties provide that court approval of the

settlement was not required.

        General Motors LLC consents and stipulates to the dismissal with prejudice of these

plaintiffs’ actions.




                                                 1
                  Case 1:14-md-02543-JMF Document 8474 Filed 04/09/21 Page 2 of 3




          Dated: April 8, 2021                               Respectfully submitted,


                                                               /s/Brett A. Emison
The Clerk of Court is directed to docket this in             Brett A. Emison
14-MD-2543 and in each of the member cases listed            LANGDON & EMISON LLC
in Exhibit A. The Clerk is further directed to               911 Main Street, P.O. Box 220
terminate each of the parties listed in Exhibit A as a       Lexington, MO 64067
plaintiff in 14-MD-2543 and in their respective              Telephone No.: (660) 259-6157
member case listed in Exhibit A. SO ORDERED.                 Facsimile No.: (660) 259-4571
                                                             brett@lelaw.com
                                                             Attorneys for Plaintiffs



                                                             /s/ Wendy Bloom
                              April 9, 2021
                                                             Richard C. Godfrey, P.C.
                                                             Andrew B. Bloomer, P.C.
                                                             Wendy L. Bloom
                                                             300 North LaSalle
                                                             Chicago, IL 60654
                                                             Tel: 312-862-2000
                                                             Fax: 312-862-2200
                                                             richard.godfrey@kirkland.com
                                                             andrew.bloomer@kirkland.com
                                                             wendy.bloom@kirkland.com
                                                             Attorneys for Defendant General Motors LLC




                                                         2
Case 1:14-md-02543-JMF Document 8474 Filed 04/09/21 Page 3 of 3




                           EXHIBIT “A”
           Name                                     Cause No.

   Anderson-Ghan, Melody             Melody Anderson-Ghan v. General Motors,
                                                LLC; 1:19-cv-07429
      Bell, Christopher               Christopher Bell v. General Motors, LLC;
                                                   1:19-cv-04891
       Norton, Senora               Senora Norton v. General Motors, LLC; 1:19-
                                                      cv-03078
    Shoulders, Elizabeth            Elizabeth Shoulders v. General Motors, LLC;
                                                   1:19-cv-04828
     Williams, Catherine            Catherine Williams v. General Motors, LLC;
                                                   1:19-cv-06996




                                3
